Citation Nr: 0919371	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a psychophysiological 
gastrointestinal reaction (most recently diagnosed as 
somatoform disorder) with manifestations of antral gastritis 
and peptic ulcer disease, currently assigned a 40 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION


The veteran had active service from December 1952 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, the Veteran was provided notification in 
compliance with the requirements set forth in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In response to that or a 
June 2008 supplemental statement of the case, the Veteran 
stated, in correspondence dated in June 2008, that he was 
seen at VA medical centers (VAMC) on a regular basis, where 
he received prescriptions for daily diarrhea and constant 
stomach pain, which he stated limited his activities 100 
percent.  However, there are no VA treatment records on file 
covering the pertinent time period, nor does the file reflect 
that any attempt was made to obtain such records.  These 
records, which the Veteran suggests will support his claim 
for a higher rating, must be obtained.  In addition, in light 
of his contentions, he should be afforded VA examinations to 
determine whether his service-connected disability has 
increased in severity since the November 2006 examination.  
Finally, he should be asked to provide, or authorize VA to 
obtain, records of pertinent private treatment since August 
2006, including the report of the endoscopy obtained in 
August 2007, and associated records of treatment and 
evaluation of the complaints of chest pain and 
gastroesophageal reflux disease (GERD) noted at that time.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify the 
following:
*  Any VAMC from which he received 
gastrointestinal or mental health 
treatment from June 2005 to the present 
(other than the Grand Rapids VA clinic he 
previously mentioned);
*  The treatment providers and locations 
of any private gastrointestinal or mental 
health treatment he has received since 
August 2006, to particularly include the 
report of the endoscopy obtained in August 
2007, and associated records of treatment 
and evaluation.  Tell him that he may 
submit any such records himself, or 
authorize VA to obtain the records on his 
behalf.  Obtain any such records so 
identified and authorized.  

2.  Obtain all records of the Veteran's VA 
treatment from the Grand Rapids VA clinic, 
as well as from any other VA facility 
identified by the Veteran, or by the 
record, as having treated or evaluated the 
Veteran for mental health or 
gastrointestinal complaints from June 2005 
to the present.  

3.  Then, schedule the Veteran for VA 
gastrointestinal and psychiatric 
examinations to determine the current 
manifestations associated with his 
service-connected psychophysiological 
gastrointestinal reaction (most recently 
diagnosed as somatoform disorder) with 
manifestations of antral gastritis and 
peptic ulcer disease.  For each 
examination, the entire claims folder and 
a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  All necessary tests and 
studies should be accomplished.  

*  With respect to the gastrointestinal 
examination, all symptoms of impairment of 
health, resulting from the service-
connected gastrointestinal manifestations 
of his service-connected disability, 
should be described in detail, with 
particular emphasis on the severity and 
degree of impairment of health.  
Specifically, the presence and severity 
(including frequency), or absence, of 
symptoms of vomiting, melena, hematemesis, 
and/or weight loss should be reported, as 
well as any other pertinent symptoms.  For 
symptoms of potentially multiple 
etiologies (e.g., weight loss), the 
examiner should state whether any such 
symptoms are at least as likely as not due 
to the service-connected disability.  

*  For the psychiatric examination, the 
examiner should clarify that the current 
nomenclature for the service-connected 
psychophysiological gastrointestinal 
reaction is indeed somatoform disorder, as 
indicated in the November 2006 
examination.  All psychiatric symptoms 
associated with such disorder should be 
set forth in detail, with a GAF score 
provided, along with an explanation of the 
significance of the score.

4.  Thereafter, adjudicate the claim for 
an increased rating for the service-
connected disability; the disability as 
described in the rating action should be 
reflect the DSM-IV nomenclature of 
somatoform disorder with gastrointestinal 
symptoms, rather than psychophysiological 
gastrointestinal reaction, unless the VA 
examination indicates otherwise.  Ensure 
that the rating reflects the dominant 
aspect of the condition, pursuant to 
38 C.F.R. § 4.126(d) (2008).  If the claim 
is denied, furnish the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



